As filed with the Securities and Exchange Commission on June 17,2009 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT Under The Securities Act of 1933 PLX TECHNOLOGY, INC. (Exact name of Registrant as specified in its charter) Delaware 870 W. Maude Avenue 94-3008334 (State or other jurisdiction of incorporation or organization) Sunnyvale, California94085 (408) 774-9060 (I.R.S. Employer Identification Number) (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) PLX Technology, Inc.
